Citation Nr: 1602981	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for spinal stenosis L4-5, L5-S1.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity sensory impairment.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity sensory impairment.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona (RO). 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  

The issues of entitlement to a disability rating in excess of 20 percent for spinal stenosis L4-5, L5-S1 and entitlement to an initial disability rating in excess of 10 percent for left lower extremity sensory impairment are remanded.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal is requested for the issue of entitlement to an initial disability rating in excess of 10 percent for right lower extremity sensory impairment.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial disability rating in excess of 10 percent for right lower extremity sensory impairment have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

During a November 2015 hearing before the Board, the Veteran withdrew the appeal for the issue of entitlement to an initial disability rating in excess of 10 percent for right lower extremity sensory impairment.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for right lower extremity sensory impairment and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for right lower extremity sensory impairment is dismissed. 


REMAND

Regarding the remaining claims for increased ratings for his spinal stenosis of the lumbar spine and left lower extremity sensory impairment disorders, the Veteran asserted that the manifestations of such disorders worsened since the most recent May 2014 VA examination.  Specifically, during the November 2015 hearing before the Board, he stated that he experienced severe physical limitations, including the inability to bend or reach.  He also stated that he had radiating pain from his left hip to his foot.  The Veteran also indicated that he experienced constant pain as a result of his service-connected lumbar spine disorder.  Moreover, he stated that he was not able to stand for very long or walk more than a half of a block.  Further, the Veteran's wife testified that the Veteran's lumbar spine and left lower extremity disorders affected their ability to be intimate.    

As the most recent examination does not demonstrate radiating pain from the Veteran's left hip to his foot, constant low back pain, or the Veteran's inability to bend, reach or walk less than a half block, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

In addition, during the aforementioned hearing before the Board, the Veteran stated that he saw a private chiropractor and acupuncturist two or three weeks previous to the hearing, as well as an orthopedist 12 months prior to the hearing.  Therefore, the RO must contact the Veteran and obtain the identification of such providers.  If the Veteran identifies these providers, the RO must attempt to retrieve the records, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1) (2015).    

Finally, the Veteran receives ongoing treatment for his service-connected lumbar spine and left lower extremity disorders at the VA Medical Center in Flagstaff, Arizona.  The record contains VA outpatient treatment records to April 2013; thus, VA must obtain any VA outpatient treatment records from April 2013 to the present.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remand for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the medical records of the chiropractor, acupuncturist, and orthopedist noted during his hearing before the Board.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in Flagstaff, Arizona dated in April 2013 to the present.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an orthopedic and neurologic VA examination to determine the current severity of his service-connected lumbar spine and left lower extremity disorder.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's spinal stenosis at L4-5 and L5-S1, and his left lower extremity sensory impairment (of the sciatic nerve), must be reported in detail.  

The examiner must conduct full range of motion studies of the service-connected lumbar spine disorder, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  If the Veteran does not perform any range of motion studies, to include repetitive motion, the examiner must state why.

Then, after reviewing the Veteran's complaints and medical history, the examiner must state the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Specifically, the examiner must indicate the following: 

(a) Note any range of motion loss that is specifically attributable to pain.
(b) Note any additional functional loss with repetition.
(c) Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
(d) Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance.
(e) Note any excess fatigability, incoordination, and pain on movement.
(f) State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time.

The neurological examiner must specifically identify any associated objective neurologic abnormalities of the left lower extremity.  All findings must be described in detail and the degree of paralysis, neuritis or neuralgia must be set forth as mild, moderate, severe, or complete.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


